Citation Nr: 0704790	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  94-42 186	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Douglas A. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1970.  

This appeal to the Board of Veterans Appeals (Board) 
originally arose from October 1992 and April and August 1993 
rating actions that denied service connection for 
cardiovascular disease on the grounds that new and material 
evidence to reopen the claim had not been received.  In March 
1994, the veteran testified at a hearing before a hearing 
officer at the RO; a transcript of the hearing is of record.

By decision of September 1997, the Board reopened the claim 
for service connection for cardiovascular disease on the 
basis of new and material evidence, and remanded the claim 
for service connection on the merits to the RO for further 
development of the evidence, due process development, and de 
novo adjudication.  By decision of September 1999, the Board 
again remanded this case to the RO for further development of 
the evidence and for due process development.  By decision of 
May 2000, the Board denied service connection for 
cardiovascular disease on the merits.  The veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By April 2001 Order, the Court vacated the May 2000 
Board decision, and remanded the claim to the Board for 
compliance with the VA Secretary's March 2001 unopposed 
motion for remand.  

In February 2002, the Board determined that additional 
evidentiary development was warranted with respect to the 
claim, and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  By letter 
of March 2002, the Board notified the appellant and her 
attorney of the additional development. 

By decision of October 2002, the Board denied service 
connection for cardiovascular disease.  The veteran again 
appealed the denial to the Court, which vacated the Board 
decision by October 2003 Order, and remanded the claim to the 
Board for compliance with the October 2003 joint motion of 
the appellant and the VA Secretary.

By decision of June 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Cardiovascular disease was not shown present in service 
or for many years thereafter, and the most persuasive 
medical evidence weighs against a nexus between any such 
disability and the veteran's military service or any 
incident thereof.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A February 2005 post-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist her in her 
claim, and what was needed to establish entitlement to 
service connection (evidence showing a disease that began in 
or was made worse by her military service).  Thereafter, she 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA had received, and 
what records it was responsible for obtaining, to include 
Federal records.  That letter also requested the veteran to 
furnish any evidence that she had that pertained to her 
claim.  The Board thus finds that that 2005 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by her and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1992 and 1993 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until 2000.  However, the Board finds that, in this 
appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that her claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate her claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the February 
2005 RO notice letter, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in August 2006 (as 
reflected in the Supplemental Statement of the Case).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in a December 
2006 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claim, to include 
obtaining all available service and extensive post-service VA 
and private medical records up to 2003.  The veteran was 
afforded comprehensive VA cardiovascular examinations in 
November 1999 and May 2002.  A transcript of her March 1994 
RO hearing testimony has been associated with the claims 
folder.  Significantly, the veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In a statement which was received in April 2006, 
the veteran stated that she had no additional information or 
evidence to submit to substantiate her claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Factual Background

The veteran's service records shows that she served on active 
duty with the U.S. Air Force as a medical nurse.

The service medical records show that on August 1965 service 
entrance examination, the veteran's cardiovascular system and 
chest X-rays were normal, and blood pressure readings of 
114/71, 112/74, and 106/72 were recorded.  She denied a 
history of rheumatic fever, pain or pressure in the chest, 
palpitation or a pounding heart, or high or low blood 
pressure.  An August 1966 examination and report of medical 
history were similarly negative for any indication of 
cardiovascular problems, and blood pressure readings of 
124/68, 114/66, and 128/66 were recorded.  An August 1966 
electrocardiogram (EKG) was normal.  The heart was normal on 
April 1969 separation examination, and blood pressure 
readings of 110/74, 108/72, and 112/76 were recorded.  

Post service, the veteran's heart was normal on February 1973 
examination for reserve service, and a blood pressure reading 
of 100/68 was recorded.  She denied a medical history of 
rheumatic fever, pain or pressure in the chest, palpitation 
or a pounding heart, heart trouble, or high or low blood 
pressure. 

B. O'N., M.D., noted that the veteran was seen on three 
occasions from August through November 1974 with complaints 
of chest pains, that her condition was diagnosed as Barlow's 
Syndrome (mitral valve prolapse), and that she was referred 
to Dr. L.O. for consultation.

In an undated statement, the veteran reported the onset of 
chest pains in September and October 1969, and that Dr. L. O. 
diagnosed click-murmur syndrome.  

In an undated letter, J. D., M.D., indicated that he recently 
received the veteran's medical records, including from 3 
physicians, and that she was about to become his patient; 
that she had apparently been discharged from service with a 
disabling heart condition; and that, although she first began 
to have chest pain in 1969, Barlow's Syndrome was not 
diagnosed until 1974.

In December 1975, W. U., M.D., noted that the veteran gave a 
history of chest pain since 1969, which was atypical for 
angina pectoris, and which was located in the left precordial 
area and sharp in nature.  In 1974, the diagnosis of systolic 
click syndrome was made based on clinical examination.  On 
current examination, the veteran's first and second heart 
sounds were of normal quality, with no significant splitting 
of the second sound.  A very late systolic clicking sound was 
heard.  The physician commented that it was impossible to 
make a diagnosis of significant heart disease.  Mitral 
prolapse syndrome was suggested, but not definite.  

The veteran underwent testing in December 1975 at the Hamot 
Medical Center which showed normal left and right heart 
catheterization and coronary arteriograms.  It was noted that 
she had minimal changes suggesting prolapse of the mitral 
valve which were not unequivocal.  An exercise stress test 
revealed that heart rate, blood pressure, and rhythm 
conduction were normal.  A 1976 EKG report noted that the 
veteran continued to show some evidence of mitral valve 
prolapse, although the abnormal motion was minimal at best.

In March 1977, Dr. J. D. stated that he saw the veteran in 
May 1975 for complaints of chest pain with exertion and 
sometimes at rest.  The veteran gave a history of this 
problem since 1969.  Current examination showed a systolic 
click at S2.  A September 1975 EKG was reported to have been 
normal.

A December 1977 hospital report re-confirmed a diagnosis of 
mitral valve prolapse.

December 1977 VA medical records showed the veteran's 
complaints of chest pains and a diagnosis of functional heart 
syndrome, and that Dr. W. U. had found a minimally prolapsed 
mitral valve but no real heart disease.

July 1988 VA hospital records noted the veteran's past 
medical history of a coronary artery bypass graft in 1986.  A 
current chest X-ray revealed fluid in the fissure consistent 
with congestive heart failure (CHF).  The final diagnoses 
included acute subendocardial myocardial infarction, CHF, and 
controlled hypertension.

In November 1988, R. S., M.D., indicated that the veteran was 
totally disabled due to mitral valve prolapse in 1969, 
followed by a triple coronary bypass in May 1986.  The 
diagnoses were arteriosclerotic coronary heart disease with 
CHF, cardiac arrhythmia, and hypertension.

On February 1989 VA examination, the veteran reported that 
she experienced chest pains in service which continued 
without diagnosis until 1973, at which time a prolapsed 
mitral valve was diagnosed.  An extensive history of heart 
problems was noted to include previous bypass, hypertension, 
chest pain, CHF, mitral prolapse, and occasional ankle edema.  
A cardiology consultation revealed that the veteran began to 
have chest pain in 1969 and was diagnosed with a prolapsed 
mitral valve in 1973.  Cardiac catheterization in 1975 
confirmed this diagnosis and the veteran developed 
hypertension.  Bypass surgery in 1986 was noted.  The current 
diagnosis was cardiac infarction.

May 1989 VA hospital records indicated that the veteran was 
admitted with complaints of shortness of breath and a long 
history of arteriosclerotic heart disease, status post 
coronary artery bypass surgery, and atrial fibrillation.  
Current examination revealed atrial fibrillation with a soft 
mid-systolic murmur and click.  An echocardiogram showed an 
enlarged left ventricle with an ejection fraction of 40% with 
mitral valve prolapse.  

In a September 1992 statement in support of her claim for 
service connection for cardiovascular disease, the veteran 
stated that she had had chest pains during service which were 
of the type and location that were indicative of a prolapsed 
mitral valve. With her statement, she submitted 4 written 
statements from colleagues indicating that she had chest 
pains as early as 1970.  In these written statements, the 
witnesses reported that they worked with the veteran when she 
was a practicing nurse.  In 3 of these statements, the 
writers did not identify themselves as registered medical 
professionals.  In the remaining statement, the witness 
signed her name and added the suffix initial "N.A." after 
her signature, thus possibly indicating that she was a nurse 
anesthetist, nurse's assistant, or nurse's aide.

In March 1993, the veteran submitted copies of additional 
service medical records dated in October and November 1969 
that had not been previously of record.  These showed that in 
October 1969 the veteran was seen with complaints of left 
anterior chest pain down the left arm.  A strong family 
history for heart disease was noted.  The chest pain 
reportedly lasted for up to an hour and was not associated 
with exertion.  No shortness of breath or diaphoresis was 
reported.  On examination, some chest wall tenderness was 
noted under the left breast.  An EKG was reportedly normal, 
and the impression was probable chest wall pain.  Valium was 
prescribed.  In late October, the veteran was still having 
chest pain which was characterized as severe.  In November 
1969, pain was reported twice.  Tests were reported to have 
been negative, and Darvon had helped to relieve her chest 
pain.  Another November 1969 record showed that the veteran 
continued to have chest pain of undetermined etiology.  The 
treating physician noted that this was a complicated problem, 
and that the intended course was to refer the veteran to 
another physician.  In May 1993, additional service medical 
records were added to the claims folder, including normal 
February, October, and November 1969 EKGs and a normal 
December 1969 chest X-ray.

At the March 1994 RO hearing, the veteran testified that she 
developed chest pains in service in 1969, that a cardiologist 
informed her that if her chest pain continued she would have 
to have cardiac catheterization, and that she did not return 
because she did not feel comfortable with submitting to such 
procedure.  The veteran reported that her chest pain 
continued and that she saw numerous physicians until 1973, at 
which time she was diagnosed with mitral valve prolapse. 

On March 1994 VA examination, the veteran reported a history 
of chest pain, heart fluttering and skipping beats in 1969.  
Current examination showed a mid-late systolic click.  An EKG 
was abnormal, with abnormalities that could be inferior 
ischemia or anterolateral ischemia.  A blood pressure reading 
of 160/60 was recorded, and chest X-rays showed no active 
cardiopulmonary disease.  A stress test revealed mild mitral 
valve prolapse with minimal mitral regurgitation.  The 
diagnosis was mitral valve prolapse.

May 1994 VA outpatient records showed impressions including 
mitral valve prolapse and moderate hypertension.  The 
examiner stated that mitral valve prolapse was a congenital 
abnormality that had been missed during the veteran's 
physical examination.

In December 1994, the veteran contended that her inservice 
chest pain marked the onset of her cardiovascular disease.  
She reported that she saw a private cardiologist while in 
service and subsequent to service, but explained that the 
records of this private treatment were not obtainable because 
the cardiologist had died and her treatment records had been 
destroyed.  

On October 1997 VA cardiovascular examination, the veteran 
complained of shortness of breath after walking short 
distances, 3-pillow orthopnea but no paroxysmal nocturnal 
dyspnea, marked fatigue and chest pain, with a reported 
history of chest pain dating back to 1969.  She also reported 
having a history of angina and coronary artery bypass surgery 
in 1986, with subsequent diagnoses and treatment for CHF, 
subendocardial myocardial infarct and atrial fibrillation.  
After examination, the diagnoses were prolapsed mitral valve 
with nonspecific chest pain which could be associated with 
but not caused by a prolapsed mitral valve, and ischemic 
heart disease which appeared to have been compensated except 
for fatigue and shortness of breath.  

October 1997 Titusville Area Hospital records show that the 
veteran underwent a thallium stress test, and the diagnostic 
impression was exercise-induced ischemia septally.

VA medical reports dated from 1989 to 1991 reflect the 
veteran's prior medical history as noted above.  Private 
medical records dated from 1988 to 1998 also reflect the 
veteran's prior medical history as noted above, and also show 
that in July 1998 she underwent an angioplasty procedure.  
She was also treated on several occasions in 1998 for atrial 
fibrillation and angina.

VA medical records dated from 1998 to 1999 show treatment of 
the veteran on several occasions for cardiovascular 
complaints including shortness of breath.  The diagnoses 
included coronary artery disease, status-post myocardial 
infarction, coronary artery bypass grafting and percutaneous 
transluminal coronary angioplasty, chronic obstructive 
pulmonary disease, longstanding hypertension, unstable 
angina, mitral valve prolapse, atrial fibrillation, 
hyperlipidemia, and mild CHF.  An October 1998 echocardiogram 
showed moderate mitral regurgitation, normal sinus rhythm 
with frequent episodes of bradycardia, frequent premature 
ventricular contractions with long episodes of bigeminy, and 
normal cardiac function with no wall motion abnormality.  A 
July 1999 EKG was normal, but another EKG 6 days later was 
abnormal, with wave abnormalities indicative of inferior 
ischemia and anterolateral ischemia.    

September 1999 private medical records from the Titusville 
Area Hospital and Hamot Medical Center show treatment of the 
veteran was treated with angioplasty for an acute inferior-
posterior myocardial infarction, as well as diagnoses of 
native coronary artery disease status post coronary artery 
bypass grafting times 3, moderate left ventricle dysfunction, 
post-infarction angina, and successful percutaneous 
transluminal coronary angioplasty with about 20 to 30% 
residual stenosis.  

On November 1999 VA cardiology consultation and examination, 
the examiner noted the veteran's history of chest pains 
dating back to military service in 1969, and a diagnosis of 
mitral valve prolapse in 1973 which appeared to have been 
based solely on clinical examination in which a systolic 
click was noted on auscultation.  In 1975, the veteran 
underwent extensive cardiac evaluation which showed normal 
results on stress testing, and 2-dimensional echocardiography 
indicated slight posterior motion of the posterior leaflet 
during systole which was felt to have been suggestive, but 
not diagnostic of mitral valve prolapse.  Cardiac 
catheterization in 1975 revealed normal coronary arteries 
with minimal changes suggesting prolapse of the mitral valve, 
though these findings were noted to have not been 
unequivocal.  In 1986, her cardiac condition began its 
decline when she developed angina pectoris and subsequently 
was diagnosed with coronary artery disease and hypertension, 
for which she underwent triple coronary artery bypass 
surgery.  In 1989, she developed arrhythmias in the form of 
atrial fibrillation and premature ventricular contractions.  
She was also treated for congestive heart failure and a non-
Q-wave myocardial infarction in May 1989.  An echocardiogram 
at that time showed mitral valve prolapse with no mitral 
regurgitation.  In 1991, she stopped working due to unstable 
angina.  She continued to have chest pain problems and 
underwent percutaneous transluminal coronary angioplasty in 
1998.  Her cardiac risk factors included hypertension, 
hyperlipidemia, a family history of coronary artery disease, 
and a longstanding smoking habit of 30 years duration.

Following examination, the physician diagnosed probable 
mitral valve prolapse based on the veteran's medical history 
and examination findings.  However, he opined that the 
evidence was far from definitive, with most of the tests 
being suggestive but not conclusive.  If mitral valve 
prolapse was present, it was mild in severity.  Because of 
the uncertainty of the medical evidence, the doctor opined 
that the precise onset of the condition in relation to the 
veteran's period of military service could not be 
established.  He also opined that he was unable to state 
indisputably that her inservice chest pains were due to 
mitral valve prolapse, because this was a condition that was 
associated with a variety of nonspecific symptoms, including 
chest pain, and establishing a firm diagnosis was frequently 
very difficult.  The examiner commented that the severity of 
the veteran's symptoms appeared to be out of proportion to 
the objective degree of her mitral valve prolapse, and he 
opined that, if she in fact had mitral valve prolapse, it was 
not related to her coronary artery disease which developed 
later in her life, inasmuch as, while coronary artery disease 
could cause mitral valve prolapse, the reverse was not true.  

Another diagnosis was coronary artery disease, which the 
examiner ruled out as having had its onset during the 
veteran's military service due to the objective evidence 
showing that her coronary arteries were normal on coronary 
angiography in 1975.  The examiner further opined that the 
premature and aggressive nature of her coronary artery 
disease was most likely due to the presence of multiple 
cardiac risk factors, including a longstanding history of 
smoking and a strong family history of coronary artery 
disease.  Also diagnosed was CHF, which the examiner opined 
was probably related to the development of coronary artery 
disease, and therefore had its onset subsequent to the 
veteran's military service; and hypertension and atrial 
fibrillation, which the examiner noted were diagnosed well 
after the veteran's military service.

On May 2002 VA examination, the examiner reviewed the 
veteran's documented medical history including her service 
records and post-service VA examination reports, and 
interviewed and examined the veteran.  After current 
examination, the diagnoses were mitral valve prolapse.  The 
examiner noted that a click was first documented in 1974.  
Although the veteran had symptoms of chest discomfort in 1969 
while in service, cardiac examination was normal, and no 
click or murmurs were heard, as a result of which he opined 
that it was unlikely that the symptoms of chest pain she had 
during service were due to mitral valve prolapse, and that it 
was more likely that the symptoms were musculoskeletal in 
origin.  He commented that, although patients with mitral 
valve prolapse could have symptoms of chest discomfort, chest 
pains were not specific for mitral valve prolapse, as there 
could be multiple other causes for chest discomfort.  Another 
diagnosis was coronary artery disease, for which the veteran 
had undergone bypass surgery and angioplasty.  Since she had 
normal coronary angiography in 1975, the doctor opined that 
onset of coronary artery disease was not during service.  
Inasmuch as atrial fibrillation was first diagnosed in 1989 
and the onset of hypertension was also well after discharge 
from service, he opined that they thus had no connection to 
her military service.  Moreover, he opined that her CHF was 
most likely related to coronary artery disease and rapid 
atrial fibrillation, both of which started well after the 
veteran was discharged from service.

December 2003 medical records from the Titusville Area 
Hospital show continuing post-service evaluation of the 
veteran for cardiovascular disease.  

III. Analysis

Under the applicable criteria, service connection involves 
many factors, but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R.      § 
3.303.  Certain chronic disabilities, such as cardiovascular 
disease, may be presumed to have been incurred in wartime 
service if manifest to a compensable degree within one year 
of discharge therefrom.  38 U.S.C.A. §§ 1101, 1112, 1113;        
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any treatment for complaints of chest pain in service 
will permit service connection for heart disease, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, the veteran's service medical records show 
that, notwithstanding her treatment for chest complaints 
during service in October and November 1969, her 
cardiovascular system was evaluated as normal throughout her 
period of service.  No elevated blood pressure readings were 
recorded in service, and an EKG conducted in 1969 and chest 
X-rays were all normal.  No cardiovascular abnormalities were 
noted on separation examination, and even examination for 
reserve service in February 1973, over 2 years after 
separation from active service, showed normal cardiovascular 
findings.

According to the medical records associated with the claims 
folder, the veteran's extensive history of heart-related 
problems began, as far as can be objectively determined, in 
1974 when she was first diagnosed with Barlow's Syndrome 
(mitral valve prolapse).  Thereafter, over time she developed 
cardiovascular disease which continues to disable her to the 
present time.  The file contains extensive medical records of 
her treatment for cardiovascular disease and diagnoses of 
mitral valve prolapse which some physicians, and also one 
witness who may possess some medical accreditation, have 
obliquely associated with the veteran's period of active 
service.  

However, definitive VA cardiological examinations of November 
1999 and May 2002 show that the examiners reviewed all of the 
aforementioned records and reconciled them in their diagnoses 
and commentaries.  The Board accords great probative value to 
the opinions of these VA cardiologists owing to their 
expertise, and because they had the benefit of reviewing the 
entire history of the veteran's medical treatment for 
cardiovascular disease prior to examining her.  Ultimately, 
these cardiologists ruled out a nexus to military service of 
the veteran's coronary artery disease, CHF, hypertension and 
atrial fibrillation, as they were first manifested years 
after her separation from service.  Thus, the Board finds 
that the competent and persuasive evidence is clearly against 
a conclusion that any such cardiovascular disease had its 
onset, either directly or presumptively, in service, and the 
claim for service connection must be denied.

To the extent that the veteran claims service connection for 
mitral valve prolapse (also shown as Barlow's Syndrome), the 
record shows that the 1999 and 2002 VA cardiologists had some 
question as to whether the veteran in fact had a genuine 
diagnosis of this condition.  The 1999 VA cardiologist was 
also unable to state with any degree of certainty whether or 
not mitral valve prolapse had its onset during her period of 
military service.  He opined, however, that her mitral valve 
prolapse was only mild, that the subjective severity of her 
chest pain symptoms seemed out of proportion to this 
objective assessment, and that mitral valve prolapse could 
not cause coronary artery disease.  The 2002 VA examiner 
opined that it was unlikely that the chest pains the veteran 
experienced in service were due to mitral valve prolapse, and 
that the pain was more likely musculoskeletal in origin.  

With respect to the written statements of 3 of the veteran's 
4 colleagues who did not identify themselves as medical 
professionals and who alleged that they knew she experienced 
chest pains and discomfort as early as 1970, the Board 
acknowledges that they are competent to offer evidence as to 
facts within their personal knowledge, such as observed 
symptoms, including the veteran's claims of chest pain.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, as laymen 
without the appropriate medical training or expertise, those 
colleagues of the veteran are not competent to render a 
persuasive opinion on a medical matter such as whether her 
inservice chest pains were manifestations of underlying 
cardiovascular disease.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).   Hence, the lay 
assertions of the veteran's colleagues in this regard have no 
probative value.

The Board notes that the veteran is a trained medical 
professional who served as a nurse during her military 
service.  In the case of Pond v. West, 12 Vet. App. 341 
(1999), the Court held that proper appellate review requires 
discussion of an appellant's medical opinion where the facts 
show him to be a duly-trained and licensed medical 
professional, as such a person is competent to provide 
medical nexus evidence.  This is not meant to preclude 
consideration of the personal interest that an appellant-
expert has in her own case, weighing the probative value of 
her possibly less-than-objective opinions with regards to the 
merits of her own claim, but her opinion, in its professional 
context, may not simply be treated as that of a layman.  To 
the extent that the veteran in this case expressed her own 
medical opinion regarding the etiology of her current 
cardiovascular disease, and asserted in written contentions 
and March 1994 hearing testimony that the chest pains that 
she experienced during service were the manifestations of 
mitral valve prolapse, the Board finds that the probative 
value of her statements as supportive medical evidence are 
far outweighed by the comments and opinions of the 1999 and 
2002 VA cardiologists, owing to their greater level of 
medical training and specialization in cardiovascular 
medicine, together with their objective and thorough review 
of the veteran's medical record and objective examinations of 
the veteran.  Hence, the Board considers the 1999 and 2002 VA 
medical reports to play a decisive role in the disposition of 
the issue of service connection for cardiovascular disease on 
appeal, and finds that the most persuasive medical evidence 
that specifically addresses medical nexus militates against 
the claim for service connection.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In view of the VA cardiologists' definitive 1999 and 2002 
conclusions, and because the veteran's service medical 
records do not show a diagnosis of mitral valve prolapse at 
any time during service, the Board finds that the weight of 
the objective medical evidence is against the veteran's claim 
for service connection for mitral valve prolapse, a 
cardiovascular disease.  For all the foregoing reasons, the 
Board finds that the claim for service connection for any 
cardiovascular disease must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for cardiovascular disease is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


